Citation Nr: 1032302	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for scars 
due to chemical burns on the right foot.

2. Entitlement to an evaluation in excess of 10 percent for scars 
due to chemical burns on the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2010, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

At the May 2010 hearing, the Veteran testified that, as a result 
of his service-connected scar disabilities, he fell and broke his 
hand.  According to the Veteran's testimony, he was treated by 
the VA for a broken hand.  The Board construes these statements 
as a claim for service connection for residuals of a broken hand, 
as secondary to the service-connected scar disabilities.  These 
secondary service connection issues have, thus, been 
raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons set forth below, the current appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  


REMAND

The Veteran contends that he is entitled to evaluations greater 
than the currently-assigned 10 percent ratings for each of the 
service-connected right foot and left foot scars.  Unfortunately, 
the Board finds that the record is inadequate to determine the 
current status of the Veteran's service-connected scar 
disabilities.  

Specifically, the Veteran's testimony at the recent hearing in 
May 2010 appears to indicate that his scar disabilities may have 
worsened since his last VA examination in July 2007, which was 
conducted approximately three years ago.  Indeed, at the hearing, 
the Veteran's representative noted that the VA examination of 
record was dated several years ago.  Also, the Veteran described 
constant foot pain.  See May 2010 hearing transcript (T.) at 5.  
According to the Veteran's testimony, he takes prescription 
medication for his feet.  Id.  The Veteran also stated that VA 
had issued him soft shoes as a result of his disability and that 
he has been using a walking cane because of his feet.  T. at 7-8.  
He further testified that, in December, he had fallen as a result 
of weakness in his feet and that he had been treated for the 
resulting hand injury by VA.  Id.  

In contrast to the Veteran's testimony that his scars affect his 
ability to walk, the July 2007 VA examination report simply 
reflected that the Veteran did not have any limitation of motion 
or other limitation of function as a result of the 
service-connected scars.  As the Veteran's testimony indicates 
his service-connected scar disabilities may have worsened since 
the most recent VA examination of these disorders was conducted 
three years ago, the Board finds that the July 2007 VA 
examination is not sufficiently contemporaneous for purposes of 
evaluating the nature and severity of the Veteran's service-
connected disabilities.  Accordingly, the Board finds that the 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the most recent VA treatment record in the claims 
folder is dated in February 2008.  Consequently, on remand, an 
attempt should be made to procure, and to associate with the 
claims file, records of any pertinent treatment that the Veteran 
may have received through the Central Texas VA Health Care System 
since February 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain copies of records of foot scar 
treatment that the Veteran may have received 
through the Central Texas VA Health Care 
System-to include the VA medical facilities 
in Austin and Temple, Texas-since February 
2008.  If no records are available, an 
annotation of this fact should be made in the 
claims folder.

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and extent of the service-connected 
bilateral foot scars.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  

All pertinent pathology associated with these 
service-connected disabilities should be 
noted in the examination report.  In 
particular, the examiner should annotate the 
measurements of the foot scars and should 
discuss whether the scars are deep (e.g., 
associated with underlying soft tissue 
damage) and nonlinear.  

In addition, the examiner should also address 
the impact of these service-connected scars 
on the Veteran's occupational functioning 
(regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

3.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the Veteran an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.
 
No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


